Citation Nr: 1549239	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-50 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by dizziness.

4.  Entitlement to service connection for peripheral neuropathy.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as right-sided upper cervical radicular encroachment.

7.  Entitlement to a rating higher than 10 percent for communicating hydrocephalus with left-sided body numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2009 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  The hearing was scheduled for March 20, 2015; however, he cancelled his hearing request.  See 38 C.F.R. § 20.704(e) (2015).  

The claims were previously before the Board in August 2015, at which time they were remanded for additional development.  As will be discussed in greater detail below, the Veteran subsequently expressed his desire to withdraw all of his pending claims.  See September and October 2015 Statements in Support of Claim (VA Forms 21-4138).  Accordingly, the case has been returned to the Board.  



FINDING OF FACT

On September 3, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a headache disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a disability manifested by dizziness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for peripheral neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal have been met for the claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a substantive appeal have been met for the claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as right-sided upper cervical radicular encroachment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of a substantive appeal have been met for the claim for a rating higher than 10 percent for communicating hydrocephalus with left-sided body numbness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 3, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw all issues on appeal.  As noted, the Veteran previously cancelled his Travel Board hearing, which was scheduled for March 2015.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2015).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's written notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number.  See Statement received September 3, 2015; Representative Statement and Accompanying Documents received on October 16, 2015.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed. In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 

7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id. 


ORDER

The claim of entitlement to service connection for a headache disability is dismissed.

The claim of entitlement to service connection for diabetes mellitus is dismissed.

The claim of entitlement to service connection for a disability manifested by dizziness is dismissed.

The claim of entitlement to service connection for peripheral neuropathy is dismissed.

The claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension is dismissed.

The claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as right-sided upper cervical radicular encroachment, is dismissed.

The claim of entitlement to a rating higher than 10 percent for communicating hydrocephalus with left-sided body numbness is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


